Name: Commission Implementing Regulation (EU) NoÃ 586/2013 of 20Ã June 2013 amending Regulation (EC) NoÃ 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) NoÃ 834/2007 as regards the arrangements for imports of organic products from third countries and derogating from Regulation (EC) NoÃ 1235/2008 as regards the date of submission of the annual report Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade policy;  cooperation policy;  foodstuff;  communications;  trade;  information technology and data processing
 Date Published: nan

 21.6.2013 EN Official Journal of the European Union L 169/51 COMMISSION IMPLEMENTING REGULATION (EU) No 586/2013 of 20 June 2013 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries and derogating from Regulation (EC) No 1235/2008 as regards the date of submission of the annual report (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Commission Regulation (EC) No 1235/2008 (2) contains rules relating to imports of organic products from third countries, and in particular a list of recognised third countries and a list of recognised control bodies and control authorities for the purpose of equivalence. (2) In light of the experience gained with the supervision of the equivalence system, it is necessary to amend the content of the list of control bodies and control authorities recognised in accordance with Article 33(3) of Regulation (EC) No 834/2007 in order to ensure that information on operators under the control of those control bodies and control authorities is updated. (3) In the light of the experience gained with the supervision of the equivalence system and in view of point 5.1.4 of the Commission Communication entitled EU best practice guidelines for voluntary certification schemes for agricultural products and foodstuffs (3), which recommends that scheme specifications, including a public summary, be made freely available, for example on a website, and in view of the fact that several control bodies and control authorities listed in Annex IV to Regulation (EC) No 1235/2008 publish their organic standard on their websites, it is appropriate to require control bodies and control authorities recognised in accordance with Article 33(3) of Regulation (EC) No 834/2007 to publish the production standard and control measures for which they have been recognised on their website and to include the internet website where that information can be found in the content of the list of recognised control bodies and control authorities. (4) In order to spread the workload relating to the supervision of recognised third countries and of recognised control bodies and control authorities, it is appropriate to set a deadline for the submission of the annual report of recognised control bodies and control authorities which is different from that for the submission of the annual report of recognised third countries. As a consequence, the date for the submission of complete requests for inclusion in the list of recognised control bodies and control authorities should be advanced by a month as well. (5) Annex III to Regulation (EC) No 1235/2008 contains a list of third countries whose system of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. In the light of new information received by the Commission from third countries since the last amendment of that Annex, certain changes should be made in the list. (6) The authorities of Japan and of the United States have asked the Commission to include new control and certification bodies and have provided the Commission with the necessary guarantees that they meet the conditions referred to Article 8(2) of Regulation (EC) No 1235/2008. (7) The duration of inclusion of Japan in the list set out in Annex III to Regulation (EC) No 1235/2008 ends on 30 June 2013. Given that Japan continues to satisfy the conditions laid down in Article 33(2) of Regulation (EC) No 834/2007 and in the light of monitoring experience, the inclusion should be prolonged for an unlimited period. (8) The duration of inclusion of Tunisia in the list set out in Annex III to Regulation (EC) No 1235/2008 ends on 30 June 2013. In the light of the monitoring experience, the inclusion should be prolonged until 30 June 2014. (9) The recognition of Switzerland pursuant to Article 33(2) of Regulation (EC) No 834/2007 currently applies to unprocessed agricultural products and processed agricultural products for use as food and feed. The Swiss authorities have submitted a request to the Commission to recognise the equivalence also for organic wine. The examination of the information submitted with that request and subsequent clarifications provided by the Swiss authorities have led to the conclusion that in that country the rules governing production and controls of organic wine are equivalent to those laid down in Regulation (EC) No 834/2007 and Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (4). Consequently, the equivalence recognition of Switzerland as regards processed products for use as food should also apply to organic wine. (10) The recognition of the United States pursuant to Article 33(2) of Regulation (EC) No 834/2007 applies to unprocessed agricultural products and processed agricultural products for use as food and feed or to products that have been imported into the United States. There is a need to clarify that to be recognised as equivalent, the organic products imported into the United States must have undergone processing or packaging in the United States in accordance with US legislation. (11) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control bodies and control authorities competent to carry out controls and issue certificates in third countries for the purpose of equivalence. In the light of new information received by the Commission from control bodies and control authorities listed in that Annex, certain changes should be made in the list. (12) The Commission has examined requests for inclusion in the list set out in Annex IV to Regulation (EC) No 1235/2008, received by 31 October 2012. Control bodies and control authorities in respect of which the subsequent examination of all information received led to the conclusion that they complied with the relevant requirements should be included in that list. (13) Regulation (EC) No 1235/2008 should therefore be amended accordingly. (14) In order to ensure a smooth transition and to give control bodies and control authorities enough time for the implementation of the amended provisions relating to them, a later date of application should be set for the amendments relating to internet websites, annual reports and the procedure for requesting inclusion in the list of recognised control bodies and control authorities. (15) Due to technical problems linked to the first use of the specific electronic transmission system provided by the Commission, the date for the submission of the annual report to be submitted by control bodies and control authorities listed in Annex IV to Regulation (EC) No 1235/2008, currently fixed at 31 March every year, should in 2013 be postponed to 30 April. That derogation should apply retroactively as from 31 March 2013. (16) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 1235/2008 Regulation (EC) No 1235/2008 is amended as follows: (1) Article 10(2) is amended as follows: (a) Point (e) is replaced by the following: (e) the internet website where an updated list of operators subject to the control system can be found, indicating their certification status and the product categories concerned as well as a contact point where information is available on suspended and decertified operators and products;; (b) The following point (f) is added: (f) the internet website where a complete presentation of the production standard and control measures applied by the control body or control authority in a third country can be found.; (2) in Article 11, paragraph 1 is replaced by the following: 1. The Commission shall consider whether to include a control body or control authority in the list provided for in Article 10 upon receipt of a request for inclusion from the representative of the control body or control authority concerned on the basis of the model of application made available by the Commission in accordance with Article 17(2). Only complete requests that have been received by 30 September of each year shall be considered for updating the list. The Commission shall undertake regular updates of the list as appropriate on the basis of complete requests that have been received before 30 September of each year.; (3) in point (b) of Article 12(1) and in point (a) of Article 12(2), 31 March is replaced by 28 February; (4) Annex III is amended in accordance with Annex I to this Regulation; (5) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 Derogation for the year 2013 By way of derogation from Article 12(1)(b) and Article 12(2)(a) of Regulation (EC) No 1235/2008, for the year 2013 control bodies and control authorities listed in Annex IV to that Regulation shall send their annual report to the Commission by 30 April 2013. Article 3 Entry into force and application This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. However, Article 2 shall apply from 31 March 2013. Points (1)(a), (2) and (3) of Article 1 shall apply from 1 January 2014 and point (1)(b) of Article 1 shall apply from 1 July 2015. This Regulation shall be binding in its entirety and directly applicable in the Member States. Done at Brussels, 20 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 334, 12.12.2008, p. 25. (3) OJ C 341, 16.12.2010, p. 5. (4) OJ L 250, 18.9.2008, p. 1. ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) in point 5 of the text relating to India, the row for IN-ORG-011 is deleted; (2) the text relating to Japan is amended as follows: (a) in point 5, the following rows are added: JP-BIO-027 NPO Kumamoto Organic Agriculture Association http://www.kumayuken.org/jas/certification/index.html JP-BIO-028 Hokkaido Organic Promoters Association http://www.hosk.jp/CCP.html JP-BIO-029 Association of organic agriculture certification Kochi corporation NPO http://www8.ocn.ne.jp/~koaa/jisseki.html JP-BIO-030 LIFE Co., Ltd http://www.life-silver.com/jas/ (b) point 7 is replaced by the following: 7. Duration of the inclusion: unspecified.; (3) in the text relating to Switzerland, footnote 2 to the product category Processed agricultural products for use as food is replaced by the following: (2) Yeast not included.; (4) in the text relating to Tunisia, point 7 is replaced by the following: 7. Duration of the inclusion: 30 June 2014.; (5) the text relating to the United States is amended as follows: (a) point 2 is replaced by the following: 2. ORIGIN: products of categories A, B and F and organically grown ingredients in products of categories D and E that: have been grown in the United States, or have been imported into the United States and processed or packaged in the United States in accordance with US legislation.; (b) in point 5, the following row is added: US-ORG-060 Institute for Marketecology (IMO) http://imo.ch/ ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended as follows: (1) the text relating to Albinspekt is replaced by the following: Albinspekt  1. Address: Rruga Ded Gjon Luli, Pall. 5, Shk.1, Ap.8, 1000 Tirana, Albania 2. Internet address: http://www.albinspekt.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-139 x x  x   Kosovo (1) XK-BIO-139 x x  x   4. Exceptions: In-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (2) the text relating to ARGENCERT SA is replaced by the following: ARGENCERT SA  1. Address: Bernardo de Irigoyen 972 4 piso B, C1072AAT Buenos Aires, Argentina 2. Internet address: www.argencert.com.ar 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Chile CL-BIO-138 x   x   Paraguay PY-BIO-138 x   x   Uruguay UY-BIO-138 x   x   4. Exceptions: In-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (3) the text relating to AsureQuality Limited is replaced by the following: AsureQuality Limited  1. Address: Level 4, 8 Pacific Rise, Mt Wellington, Auckland, New Zealand 2. Internet address: http://www.organiccertification.co.nz 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F New Zealand NZ-BIO-156   x x   Cook Islands CK-BIO-156 x      4. Exceptions: in-conversion products, wine, products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2016.; (4) in the text relating to Australian Certified Organic, points 1 and 2 are replaced by the following 1. 18 Eton Street  PO Box 810  Nundah 4012, Queensland, Australia 2. Internet address: http://www.aco.net.au/; (5) the text relating to Austria Bio Garantie GmbH is replaced by the following: Austria Bio Garantie GmbH  1. Address: Ardaggerstr. 17/1, 3300 Amstetten, Austria 2. Internet address: http://www.abg.at 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-131 x      Armenia AM-BIO-131 x      Afghanistan AF-BIO-131 x      Azerbaijan AZ-BIO-131 x      Belarus BY-BIO-131 x      Bosnia and Herzegovina BA-BIO-131 x     x Croatia HR-BIO-131 x x   x x Cuba CU-BIO-131 x      Georgia GE-BIO-131 x      Iran IR-BIO-131 x      Iraq IQ-BIO-131 x      Jordan JO-BIO-131 x      Kazakhstan KZ-BIO-131 x      Kosovo (2) XK-BIO-131 x      Kyrgyzstan KG-BIO-131 x      Lebanon LB-BIO-131 x      Former Yugoslav Republic of Macedonia MK-BIO-131 x      Mexico MX-BIO-131 x      Moldova MD-BIO-131 x      Montenegro ME-BIO-131 x      Russia RU-BIO-131 x      Serbia RS-BIO-131 x x     Tajikistan TJ-BIO-131 x      Turkey TR-BIO-131 x x     Turkmenistan TM-BIO-131 x      Ukraine UA-BIO-131 x x   x x Uzbekistan UZ-BIO-131 x x    x 4. Exceptions: In-conversion products 5. Duration of inclusion in the list: until 30 June 2015.; (6) in the text relating to BIOAGRIcert S.r.l., point 2 is replaced by the following: 2. Internet address: http://www.bioagricert.org; (7) the text relating to Certificadora Mexicana de productos y procesos ecolÃ ³gicos S.C. is replaced by the following: Certificadora Mexicana de productos y procesos ecolÃ ³gicos S.C.  1. Address: Calle 16 de septiembre No 204, Ejido Guadalupe Victoria, Oaxaca, Mexico, C.P. 68026 2. Internet address: http://www.certimexsc.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Dominican Republic DO-BIO-104 x      Guatemala GT-BIO-104 x      Mexico MX-BIO-104 x x  x   El Salvador SV-BIO-104 x      4. Exceptions: In-conversion products; wine 5. Duration of inclusion in the list: until 30 June 2015.; (8) the text relating to Ecocert SA is replaced by the following: Ecocert SA  1. Address: BP 47, 32600 LIsle-Jourdain, France 2. Internet address: http://www.ecocert.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Algeria DZ-BIO-154 x   x   Andorra AD-BIO-154 x      Azerbaijan AZ-BIO-154 x   x   Benin BJ-BIO-154 x   x   Bosnia and Herzegovina BA-BIO-154 x   x   Brazil BR-BIO-154 x   x x x Burkina Faso BF-BIO-154 x   x   Burundi BI-BIO-154 x   x   Cambodia KH-BIO-154 x   x   Cameroon CM-BIO-154 x   x   Canada CA-BIO-154    x   Chad TD-BIO-154 x      China CN-BO-154 x  x x x x Colombia CO-BIO-154 x   x  x Comoros KM-BIO-154 x   x   CÃ ´te dIvoire CI-BIO-154 x   x   Croatia HR-BIO-154 x   x   Cuba CU-BIO-154 x   x   Dominican Republic DO-BIO-154 x   x   Ecuador EC-BIO-154 x  x x x  Fiji FJ-BIO-154 x   x   Ghana GH-BIO-154 x   x   Guatemala GT-BIO-154 x   x   Guinea GN-BIO-154 x   x   Guyana GY-BIO-154 x   x   Haiti HT-BIO-154 x   x   India IN-BIO-154   x x   Indonesia ID-BIO-154 x   x   Iran IR-BIO-154 x   x   Japan JP-BIO-154    x   Kazakhstan KZ-BIO-154 x      Kenya KE-BIO-154 x   x   Kuwait KW-BIO-154 x   x   Kyrgyzstan KG-BIO-154 x   x   Laos LA-BIO-154 x   x   Former Yugoslav Republic of Macedonia MK-BIO-154 x   x  x Madagascar MG-BIO-154 x  x x   Malawi MW-BIO-154 x   x   Malaysia MY-BIO-154 x   x   Mali ML-BIO-154 x   x   Mauritius MU-BIO-154 x   x   Mexico MX-BIO-154 x   x   Moldova MD-BIO-154 x   x   Monaco MC-BIO-154    x   Morocco MA-BIO-154 x  x x  x Mozambique MZ-BIO-154 x  x x   Namibia NA-BIO-154 x      Nepal NP-BIO-154 x   x   Nigeria NG-BIO-154 x      Pakistan PK-BIO-154 x     x Paraguay PY-BIO-154 x   x   Peru PE-BIO-154 x   x   Philippines PH-BIO-154 x   x   Russia RU-BIO-154 x      Rwanda RW-BIO-154 x   x   Sao Tome and Principe ST-BIO-154 x   x   Saudi Arabia SA-BIO-154 x   x x x Senegal SN-BIO-154 x   x   Serbia RS-BIO-154 x   x  x Somalia SO-BIO-154 x   x   South Africa ZA-BIO-154 x   x x x Sudan SD-BIO-154 x   x   Swaziland SZ-BIO-154 x   x   Syria SY-BIO-154 x   x   Tanzania TZ-BIO-154 x   x   Thailand TH-BIO-154 x  x x   Togo TG-BIO-154 x   x   Tunisia TN-BIO-154   x x   Turkey TR-BIO-154 x  x x x x Uganda UG-BIO-154 x   x   Ukraine UA-BIO-154 x      United Arab Emirates AE-BIO-154 x   x   Uzbekistan UZ-BIO-154 x      Vanuatu VU-BIO-154 x     x Vietnam VN-BIO-154 x   x   Zambia ZM-BIO-154 x   x   Zimbabwe ZW-BIO-154 x   x   4. Exceptions: in-conversion products, products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015.; (9) the text relating to IMO Control LatinoamÃ ©rica Ltda. is replaced by the following: IMO Control LatinoamÃ ©rica Ltda.  1. Address: Calle Pasoskanki 2134, Cochabamba, Bolivia 2. Internet address: http://www.imo.ch 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Bolivia BO-BIO-123 x   x   Colombia CO-BIO-123 x   x   Dominican Republic DO-BIO-123 x   x   Ecuador EC-BIO-123 x   x   Guatemala GT-BIO-123 x   x   Haiti HT-BIO-123 x   x   Mexico MX-BIO-123 x   x   Nicaragua NI-BIO-123 x   x   Peru PE-BIO-123 x   x   Paraguay PY-BIO-123 x   x   El Salvador SV-BIO-123 x   x   Venezuela VE-BIO-123 x   x   4. Exceptions: In-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (10) the text relating to Lacon GmbH is replaced by the following: LACON GmbH  1. Address: BrÃ ¼nnlesweg 19, 77654 Offenburg, Germany 2. Internet address: http://www.lacon-institut.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Azerbaijan AZ-BIO-134 x   x   Bangladesh BD-BIO-134 x   x   Brazil BR-BIO-134  x     Burkina Faso BF-BIO-134 x   x   Croatia HR-BIO-134 x x  x   Ghana GH-BIO-134 x   x   India IN-BIO-134  x     Kazakhstan KZ-BIO-134 x      Madagascar MG-BIO-134 x   x   Mali ML-BIO-134 x      Mexico MX-BIO-134 x x     Morocco MA-BIO-134 x   x   Namibia NA-BIO-134 x   x   Nepal NP-BIO-134 x   x   Russia RU-BIO-134 x      Serbia RS-BIO-134 x   x   South Africa ZA-BIO-134 x   x   Togo TG-BIO-134 x   x   Turkey TR-BIO-134 x   x   Ukraine UA-BIO-134 x      United Arab Emirates AE-BIO-134    x   4. Exceptions: In-conversion products, wine, products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015.; (11) After the text relating to Organic Certifiers, the following text is inserted Organic Control System  1. Address: Trg cara Jovana Nenada 15, 24000 Subotica, Srbija 2. Internet address: www.organica.rs 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Serbia RS-BIO-162 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2016.. (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo declaration of independence. (2) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo declaration of independence.